Citation Nr: 0823118	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-20 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1963 to December 1966 and December 1966 to December 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On VA examination in February 2005, the diagnosis was post-
traumatic stress disorder with Global Assessment of Function 
(GAF) score of 75. 

In June 2005, the veteran was diagnosed with dementia, post-
traumatic stress disorder, and depressive disorder.  

On VA examination in August 2006, the examiner was of the 
opinion that the veteran's post-traumatic stress disorder has 
gotten worse in the context of his dementia and was moderate 
in severity.   

In October 2007, the veteran timely submitted additional 
evidence without a waiver of the right to have the evidence 
initially considered by the RO. 

Accordingly, to ensure due process, the case is REMANDED for 
the following action:

1. Consider the additional evidence and 
determine whether the evidence of 
record is sufficient to decide the 
claim.  

If no, then schedule the veteran for VA 
psychiatric examination to determine 
the current level of occupational and 
social impairment due to the service-
connected post-traumatic stress 
disorder.  The examiner should indicate 
which symptoms are specifically due to 
the veteran's service-connected post-
traumatic stress disorder.  The claims 
folder should be made available to the 
examiner for review.  

2. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


